 


109 HR 1043 IH: Ombudsman Reauthorization Act of 2005
U.S. House of Representatives
2005-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1043 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Bilirakis (for himself and Ms. DeGette) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide additional authority to the Office of Ombudsman of the Environmental Protection Agency. 
 
 
1.Short titleThis Act may be cited as the Ombudsman Reauthorization Act of 2005. 
2.Office of OmbudsmanThe Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) is amended by striking section 2008 (42 U.S.C. 6917) and inserting the following: 
 
2008.Office of Ombudsman 
(a)DefinitionsIn this section: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.  
(2)AgencyThe term Agency means the Environmental Protection Agency. 
(3)Deputy OmbudsmanThe term Deputy Ombudsman means any individual appointed by the Ombudsman under subsection (e)(1)(A)(i). 
(4)OfficeThe term Office means the Office of the Ombudsman established by subsection (b)(1). 
(5)OmbudsmanThe term Ombudsman means the director of the Office. 
(b)Establishment 
(1)In generalThere is established within the Agency an office to be known as the Office of the Ombudsman. 
(2)Oversight 
(A)In generalThe Office shall be an independent office within the Agency. 
(B)StructureTo the maximum extent practicable, the structure of the Office shall conform to relevant professional guidelines, standards, and practices. 
(3)Head of Office 
(A)OmbudsmanThe Office shall be directed by an Ombudsman, who shall be appointed by and report directly to the Administrator. 
(B)Applicability of certain civil service lawsThe Ombudsman shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid at the rate of basic pay for GS–15 of the General Schedule. 
(C)Qualifications for and restrictions on employmentA person appointed as Ombudsman— 
(i)shall be a person of recognized judgment, objectivity, and integrity who is well-equipped to analyze problems of law, administration, and public policy; 
(ii)shall not have been an employee of the Agency at any time during the 1-year period before the date of appointment; 
(iii)shall not have received any grant, loan, or contract (other than an employment contract permissible under clause (ii)) from the Agency during the 5-year period before the date of appointment; and 
(iv)while serving as Ombudsman, shall not— 
(I)be actively involved in political party activities or publicly endorse, solicit funds for, or make contributions to political parties or candidates for elective office; 
(II)be a candidate for or hold any other elective or appointive public office; or 
(III)engage in any other occupation, business, or profession likely to detract from the full-time performance of his or her duties as Ombudsman or to result in a conflict of interest or an appearance of impropriety or partiality. 
(D)TermThe Ombudsman— 
(i)shall serve for a term of 5 years; and 
(ii)may be reappointed for not more than 1 additional term. 
(E)Removal 
(i)In generalThe Administrator may remove or suspend the Ombudsman from office only for neglect of duty or malfeasance in office. 
(ii)Communication to CongressIf the Administrator removes or suspends the Ombudsman, the Administrator shall communicate the reasons for the removal or suspension to Congress. 
(c)DutiesThe Ombudsman shall— 
(1)receive, and render assistance concerning, any complaint, grievance, or request for information submitted by any person relating to any program or requirement of the Agency; and 
(2)conduct investigations, make findings of fact, and make nonbinding recommendations to the Administrator concerning the program or requirement of the Agency. 
(d)Powers and responsibilitiesIn carrying out this section, the Ombudsman— 
(1)may investigate any action of the Agency without regard to the finality of the action; 
(2)may select appropriate matters for action by the Office; 
(3)may— 
(A)prescribe the methods by which complaints shall be made to, and received and addressed by, the Office; 
(B)determine the scope and manner of investigations made by the Office; and 
(C)determine the form, frequency, and distribution of conclusions and recommendations of the Office; 
(4)may request the Administrator to provide the Ombudsman notification, within a specified period of time, of any action taken on a recommendation of the Ombudsman; 
(5)may request, and shall be granted by any Federal agency or department, assistance and information that the Ombudsman determines to be necessary to carry out this section; 
(6)may examine any record of, and enter and inspect any property under the administrative jurisdiction of— 
(A)the Agency; or 
(B)any other Federal agency or department involved in a matter under the administrative jurisdiction of the Agency; 
(7)may— 
(A)issue a subpoena to compel any person to appear to give sworn testimony concerning, or to produce documentary or other evidence determined by the Ombudsman to be reasonable in scope and relevant to, an investigation by the Office; and 
(B)seek enforcement of a subpoena issued under subparagraph (A) in a court of competent jurisdiction; 
(8)may carry out and participate in, and cooperate with any person or agency involved in, any conference, inquiry on the record, public hearing on the record, meeting, or study that, as determined by the Ombudsman— 
(A)is material to an investigation conducted by the Ombudsman; or 
(B)may lead to an improvement in the performance of the functions of the Agency; 
(9)may administer oaths and hold hearings in connection with any matter under investigation by the Office; 
(10)may engage in alternative dispute resolution, mediation, or any other informal process that the Ombudsman determines to be appropriate to carry out this section; 
(11)may communicate with any person, including Members of Congress, the press, and any person that submits a complaint, grievance, or request for information under subsection (c)(1); and 
(12)shall administer a budget for the Office. 
(e)Administration 
(1)In generalThe Ombudsman shall— 
(A) 
(i)appoint a Deputy Ombudsman for each region of the Agency; and 
(ii)hire such other assistants and employees as the Ombudsman determines to be necessary to carry out this section; and 
(B)supervise, evaluate, and carry out personnel actions (including hiring and dismissal) with respect to any employee of the Office. 
(2)Delegation of authorityThe Ombudsman may delegate to other employees of the Office any responsibility of the Ombudsman under this section except— 
(A)the power to delegate responsibility; 
(B)the power to issue subpoenas; and 
(C)the responsibility to make recommendations to the Administrator. 
(3)Contact informationThe Ombudsman shall maintain, in each region of the Agency, a telephone number, facsimile number, electronic mail address, and post office address for the Ombudsman that are different from the numbers and addresses of the regional office of the Agency located in that region. 
(4)ReportsThe Ombudsman— 
(A)shall, at least annually, publish in the Federal Register and submit to the Administrator, the President, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Environment and Public Works of the Senate a report on the status of health and environmental concerns addressed in complaints and cases brought before the Ombudsman in the period of time covered by the report; 
(B)may issue reports, conclusions, or recommendations concerning any other matter under investigation by the Office; 
(C)shall solicit comments from the Agency concerning any matter under investigation by the Office; and 
(D)shall include any comments received by the Office in written reports, conclusions, and recommendations issued by the Office under this section. 
(f)PenaltiesAn investigation conducted by the Ombudsman under this section constitutes— 
(1)a matter under section 1001 of title 18, United States Code; and 
(2)a proceeding under section 1505 of title 18, United States Code. 
(g)Employee protection 
(1)In generalNo employer may discharge any employee, or otherwise discriminate against any employee with respect to compensation, terms, conditions, or privileges of employment of the employee, because the employee (or any person acting at the request of the employee) complied with any provision of this section. 
(2)ComplaintAny employee that, in the opinion of the employee, is discharged or otherwise discriminated against by any person in violation of paragraph (1) may, not later than 180 days after the date on which the violation occurs, file a complaint in accordance with section 211 of the Energy Reorganization Act of 1974. 
(h)Applicability 
(1)In generalThis section— 
(A)does not limit any remedy or right of appeal; and 
(B)may be carried out notwithstanding any provision of law to the contrary that provides that an agency action is final, not reviewable, or not subject to appeal. 
(2)Effect on procedures for grievances, appeals, or administrative mattersThe establishment of the Office does not affect any procedure concerning grievances, appeals, or administrative matters under this Act or any other law (including regulations). 
(i)Separate line itemIn submitting the annual budget for the Federal Government to Congress, the President shall include a separate line item for the funding for the Office.. 
 
